JAMES C. HILL, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority’s holding that § 405(h) precludes district court review of the appellant’s claim. I disagree most heartily, however, with the majority’s transfer of this cause of action to the Court of Claims. The majority’s own analysis proves that the Court of Claims has no jurisdiction to review the appellant’s claim. The language of § 405(h) clearly shows the congressional intent to preclude all courts from reviewing claims such as the appellant’s:
The findings and decisions of the Secretary after a hearing shall be binding upon all individuals who were parties to such hearing. No findings of fact or decision of the Secretary shall be reviewed by any tribunal . except as herein provided, (emphasis supplied)
In Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975), the Supreme Court interpreted this language as precluding all review of the Secretary’s decisions except as provided in § 405(g). 422 U.S. at 757, 95 S.Ct. 2457. Section 405(g) provides for neither district court nor Court of Claims review. Any doubt that could possibly remain as to Congress’ intent is resolved by the legislative history of the Medicare Act.
The majority states that we are bound by the Court of Claims’ determination that it has jurisdiction to review the Secretary’s decision despite § 405(h). This Court is no more bound by decisions of the Court of Claims than the Court of Claims is bound by this Court’s decisions. See Trinity Memorial Hospital of Cudahy, Inc. v. Associated Hospital Service, Inc., 570 F.2d 660 (7th Cir. decided Dec. 16, 1977); South Windsor Convalescent Home, Inc. v. Mathews, 541 F.2d 910, 914 (2d Cir. 1976); United States v. Northside Realty Associates, Inc., 518 F.2d 884, 886 (5th Cir. 1975), cert. denied, 424 U.S. 977, 96 S.Ct. 1483, 47 L.Ed.2d 747 (1976); United States v. Diamond, 430 F.2d 688, 691-92 (5th Cir. 1970). See also Thornton v. Toyota Motor Sales, U.S.A. Inc., 397 F.Supp. 476, 477 (N.D.Ga.1975); Johnson v. Helicopter & Airplane Services Corp., 389 F.Supp. 509, 522-25 (D.Md.1974).
It seems to me that this issue comes down, in the final analysis, to a simple proposition. If we accept the Court of Claims’ analysis of review jurisdiction, then we must find that the district court has similar jurisdiction. Our correct conclusion, though, is that review is precluded. We thus respectfully disagree with that distinguished Court. We conclude that, under the law enacted by the Congress, neither it nor this Court has jurisdiction. It is not judicial business to wish so earnestly that the appellant had a judicial forum that we send his case to a court which erroneously concludes that it can provide one.
Therefore, I must respectfully dissent from the majority’s transfer of this cause to the Court of Claims.